EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Brennon on 05/21/2021.
The application has been amended as follows: 
 	Claim 1 (Currently amended): A method comprising: 
positioning a first lens of a display assembly, the first lens in optical series with a second lens that is coupled to a lens housing; 
rotating, using an alignment system, the first lens about an optical axis of [[the]] a pancake lens display assembly to position a first orientation axis of a quarter-wave plate on the first lens such that the first orientation axis is at an angle relative to a second orientation axis of a reflective polarizer on the second lens, wherein the angle is such that light transmitted through the second lens and then through the first lens is substantially circularly polarized; and 
mounting the first lens to the lens housing, wherein the first lens is mounted to the lens housing such that the quarter-wave plate is at the angle relative to the reflective polarizer.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach a method of calibrating a pancake lens comprising a first lens and a second lens. The method comprises rotating, using an alignment system, the first lens about an optical axis of the pancake lens display assembly to position a first orientation axis of a quarter-wave plate on the first 
The closest prior art, Ruhle et al. (US Pub 2007/0070508 A1) discloses an optical system comprising a reflective polarizer 24 and a quarter wave plate 22.
Ouderkirk et al. (US Pub 2017/0068096 A1) discloses a beam expander including a first optical stack 210 and a second optical stack 220. The first optical stack 210 includes a partial reflector 217. The second optical stack 220 includes a reflective polarizer 227 and a quarter wave retarder 225.
Kollin et al. (US Pub 2015/0378074 A1) discloses the display system comprising a circular polarizing reflector configured to reflect light with a first polarization from an image source, a quarter wave plate downstream of the circular polarizing reflector in the light path and configured to rotate the polarization of the light to a second polarization, and a curved linear polarizing reflector downstream of the quarter wave plate and configured to reflect the light back through the quarter wave plate along the light path in the direction of the circular polarizing reflector. 
Cho et al. (US Pub 2016/0216540 A1) discloses a display device including a polarizer P2 having a penetration axis P2 of a vertical direction V and a second quarter wave plate QWP2 having an alignment axis Oa2 forming an angle of 45 degrees with respect to the penetration axis Oa2 (Fig.8). The incident light Li passing through the polarizer 40 and the second quarter wave plate QWP2 is circularly polarized.
The prior art, either singularly  or in combination, fails to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder Claims
  Claims 5-6 and 15-16 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691